DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 4, 6, 9, 20, 25, 27 and 29 are cancelled; claims 11-19 are withdrawn; claims 1-3, 5, 7-8, 10, 21-24, 26, 28 and 30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 03 December 2021, with respect to the amendments to the claims have been fully considered and are persuasive. The rejection of claims 1, 21, and their dependent claims, has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-19 directed to an invention non-elected without traverse.  Accordingly, claims 11-19 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5, 7-8, 10, 21-24, 26, 28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is in the opinion of the Examiner that the art of record neither anticipates nor renders obvious the electric field with burst periods having a duration of “less than 20,000 microseconds” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions. Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on 01 November 2021, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed 03 December 2021. Therefore, it is concluded by the examiner that claims 1-3, 5, 7-8, 10, 21-24, 26, 28 and 30 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792